                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM A ASH,                               :
                                             :
             Plaintiff,                      :    CIVIL ACTION NO. 3:CV-17-0957
                                             :
      v.                                     :    (Judge Caputo)
                                             :
D.O.C., et al.,                              :
                                             :
             Defendants.                     :



                                  MEMORANDUM

I.         Introduction

           Presently before the Court is Dr. Prince’s uncontested Motion to Dismiss Mr.

Ash’s Second Amended Complaint.             (ECF No. 33.)    Mr. Ash did not file an

opposition brief. The motion is now ripe for disposition. For the following reasons,

Dr. Princes Motion to Dismiss the Second Amendment Complaint will be denied.



II.        Motion to Dismiss Legal Standard

           Federal Rule of Civil Procedure 12(b)(6) supports the dismissal of a

complaint, in whole or in part, for failure to state a claim upon which relief can be

granted.      See Fed. R. Civ. P. 12(b)(6).      “Under the ‘notice pleading’ standard

embodied in Rule 8 of the Federal Rules of Civil Procedure, a plaintiff must come

forward with ‘a short and plain statement of the claim showing that the pleader is

entitled to relief.’” Thompson v. Real Estate Mortg. Newtork, 748 F.3d 142, 147 (3d

Cir. 2014) (quoting Fed. R. Civ. P. 8(a)(2)).
       When resolving a Rule 12(b)(6) motion, “a court must consider no more than

whether the complaint establishes ‘enough facts to raise a reasonable expectation

that discovery will reveal evidence of the necessary elements’ of the cause of

action.” Trzaska v. L’Oreal USA, Inc., 865 F.3d 155, 162 (3d Cir. 2017) (quoting

Connelly v. Lane Constr. Corp., 809 F.3d 780, 789 (3d Cir. 2016)). In reviewing the

sufficiency of a complaint, a court must take three steps: (1) identify the elements of

the claim; (2) identify conclusions that are not entitled to the assumption of truth; and

(3) assume the veracity of well-pleaded factual allegations and determine whether

they plausibly give rise to an entitlement to relief. See Connelly, 809 F.3d at 787

(citations omitted).   “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’”   Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 1949, 173

L.Ed.2d 868 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127

S.Ct. 1955, 1974, 167 L.Ed.2d 929 (2007)). In deciding a Rule 12(b)(6) motion, the

Court may also consider “documents that are attached to or submitted with the

complaint, and any matters incorporated by reference or integral to the claim, its

subject to judicial notice, matters of public record, orders, [and] items appearing in

the record of the case.” Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d

Cir. 2006) (citations and internal quotations marks omitted).

       A complaint filed by a pro se plaintiff must be liberally construed and “held ‘to

less stringent standards than formal pleadings drafted by lawyers.’” Fantone v.

Latini, 780 F.3d 184, 193 (3d Cir. 2015) (quoting Haines v. Kerner, 404 U.S. 519,

520 – 21, 92 S.Ct. 594, 596, 30 L.2d 652 (1972)); see also Erickson v. Pardus, 551




                                         -2-
U.S. 89, 94, 127 S.Ct. 2197, 2200, 167 L.Ed.2d 1081 (2007). Nonetheless, the

complaint still “must contain allegations permitting ‘the reasonable inference that the

defendant is liable for the misconduct alleged.” Jackson v. Div. of Developmental

Disabilities, 394 F. App’x 950, 951 n. 3 (3d Cir. 2010) (nonprecedential) (quoted

case omitted). Additionally, District Courts must grant pro se litigants leave to file a

curative amended complaint, even when a plaintiff does not seek leave to amend,

unless such an amendment would be inequitable of futile. See Estate v. Lagano v.

Bergen Cnty. Prosecutor’s Office, 769 F.3d 850, 861 (3d Cir. 2014). A complaint

that sets forth facts which affirmatively demonstrate that the plaintiff has no right to

recover is properly dismissed without leave to amend. Grayson v. Mayview State

Hosp., 293 F.3d 103, 106 (3d Cir. 2002).



III.   Factual and Procedural Background

       A.     Procedural History

       Mr. Ash, a state prisoner formerly housed at the Dallas State Correctional

Institution (SCI-Dallas), in Dallas, Pennsylvania, proceeding pro se and in forma

pauperis, initiated this civil rights action pursuant to 42 U.S.C. § 1983 following his

November 7, 2015 transport to SCI-Graterford during which he sustained head

injuries. (ECF No. 1.) Mr. Ash then filed an Amended Complaint. (ECF No. 11.)

The Court dismissed the Amended Complaint without prejudice pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) and granted him leave to file a Second Amended

Complaint. (ECF Nos. 14 and 18.) On August 23, 2018, the Court screened the

Second Amended Complaint, severed all claims arising outside of the United States




                                        -3-
District Court for the Middle District of Pennsylvania, and transferred them to the

Eastern District of Pennsylvania.     The Court retained jurisdiction over Mr. Ash’s

claims of inadequate medical care and treatment for his concussion at SCI-Dallas

from November 7, 2015 to the present. Named as Defendants are the following

individuals employed at SCI-Dallas: Superintendent Larry Mahally; Medical

Administrator Lea Martin;1 and Medical Director Dr. Prince;



       B.     Allegations of the Second Amended Complaint

       The relevant facts as alleged in Mr. Ash’s Second Amended Complaint (ECF

No. 18) are as follows:

       On October 20, 2015, Pennsylvania Department of Corrections (DOC)

officials transported Mr. Ash from SCI-Dallas to SCI-Graterford via a DOC bus. Mr.

Ash injured his head and back during the transport when the bus lurched, throwing

him out of his seat. Mr. Ash remained at SCI-Graterford until November 7, 2015,

when he returned to SCI-Dallas. Dr. Stanish examined Plaintiff and diagnosed him

as having a concussion. After November 20, 2015, Dr. Prince served as Mr. Ash’s

primary physician. Since then, Mr. Ash has complained to Dr. Prince of severe

migraines, dizziness, nausea, nosebleeds, and memory loss. Dr. Prince explained

“that the symptoms described are indicative of post-concussion syndrome … saying

that the Plaintiff will experience these symptoms for the remainder of his life.” (Id. at


       1  Superintendent Mahally and Medical Administrator Martin, both employed by the
Pennsylvania Department of Corrections. Dr. Prince is an employee of the contract medical
care provider tasked to provide health care for SCI-Dallas inmates. Separate counsel
represents Dr. Prince and the DOC defendants. On March 4, 2019, the DOC defendants
filed an Answer to the Second Amended Complaint. See ECF No. 37.




                                         -4-
¶ 22.) Mr. Ash complained to Ms. Martin and Superintendent Mahally “about this

neglectful treatment, but to no avail.” (Id. at ¶ 21.)

       Plaintiff also contends he suffered inadequate health care due to the deficient

policies and procedures of the DOC. (Id.)



IV.    Discussion

       For the Plaintiff to state a viable Eighth Amendment medical claim he must

allege that Dr. Prince acted with deliberate indifference to his serious medical need.

Estelle v. Gamble, 429 U.S. 97, 105-06, 97 S.Ct. 285, 292, 50 L.Ed.2d 251 (1976);

Natale v. Camden Cnty. Corr. Facility, 318 F.3d 575, 582 (3d Cir. 2003). Dr. Prince

argues that Mr. Ash has not alleged that he suffers from a serious medical need or

that he was deliberately indifferent to that need. (ECF No. 36, generally.)

       A medical need is “serious” if “it is one that has been diagnosed by a

physician as requiring treatment or one that is so obvious that a lay person would

easily recognize the necessity for a doctor's attention.” Monmouth Cnty. Corr. Inst.

Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987) (internal quotation omitted).

“The seriousness of an inmate's medical need may also be determined by reference

to the effect of denying the particular treatment.” Id.

       Mr. Ash alleges that a few weeks after the October 20, 2015, bus incident, Dr.

Stanish diagnosed him as suffering from a concussion. A month after the accident,

Dr. Prince diagnosed him as suffering from post-concussion syndrome based on his

ongoing symptoms of severe migraine headaches, dizziness, nausea, nosebleeds,

and memory loss. (ECF No. 18 at ¶¶ 17 – 22.) Yet Dr. Prince ignored his repeated




                                          -5-
complaints of pain and symptoms of post-concussion syndrome and denied him

adequate medical care as a “result of deficient policies and procedures established

and maintained by the medical department.” (Id. at ¶ 30 - 32.) Dr. Prince claims that

even accepting the allegations of the Second Amended Complaint as true, Plaintiff

fails to state an Eighth Amendment medical claim against him because he “fails to

allege a serious medical need and because it fails to allege deliberate indifference”.

(ECF No. 36 at 8.) The Court disagrees.

        Dr. Stanish diagnosed Mr. Ash with a concussion.           Dr. Prince believed

Plaintiff suffered from post-concussion syndrome.          The severity of Mr. Ash’s

condition, a month after the initial injury, is unknown at this stage of the pleadings.2

It may be that Mr. Ash will not be able to establish that he suffers or suffered from a

serious medical need. However, accepting the allegations of the Second Amended

Complaint as true, as the Court must when deciding a motion to dismiss, the Court

concludes that Mr. Ash has plausibly alleged a serious medical need.

        Next, Dr. Prince argues that the Second Amended Complaint fails to state an

Eighth Amendment claim upon which relief can be granted because Mr. Ash has not

alleged that Dr. Prince knew his conduct presented a substantial risk of serious harm

to Plaintiff.

        A prison official acts with deliberate indifference to an inmate’s serious

medical needs when he “knows of and disregards an excessive risk to inmate health

        2 The Court notes that although a mild concussion is insufficient to constitute a
serious medical need, Mr. Ash’s concussion may have been more serious, at the motion to
dismiss stage, this question is left unanswered. See Miller v. UConn Correctional Managed
Health Care, No. 3:10-CV-616(RNC), 2013 WL 5963078, at *2 (D. Conn. Nov. 6, 2013)
(noting that a mild concussion is not considered a serious medical need to satisfy the
objective component of the deliberate indifference standard).




                                         -6-
or safety; the official must both be aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also draw the

inference.”   Farmer v. Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 1979, 128

L.Ed.2d 811 (1994). A prison official is deliberately indifferent if he knows that a

prisoner faces a substantial risk of serious harm and fails to take reasonable steps to

avoid the harm. Id. at 857, 114 S.Ct. at 1989.

       A prison official may manifest deliberate indifference by “intentionally denying

or delaying access to medical care.” Estelle, 429 U.S. at 104 - 05, 97 S.Ct. at 291.

Deliberate indifference to a serious medical need involves the “unnecessary and

wanton infliction of pain.” Id. Such indifference is manifested by an intentional

refusal to provide care, delayed medical treatment for non-medical reasons, denial

of prescribed medical treatment, a denial of reasonable requests for treatment that

results in suffering or risk of injury, Durmer v. O'Carroll, 991 F.2d 64, 68 (3d Cir.

1993), or “persistent conduct in the face of resultant pain and risk of permanent

injury.” White v. Napoleon, 897 F.2d 103, 109 (3d Cir. 1990).

       Mr. Ash claims Dr. Prince ignored his complaints of severe migraines

headaches, dizziness, nosebleeds and memory loss for almost two years for non-

medical reasons. (ECF No. 18 at ¶ 20 and ¶¶ 30 - 31.) According to Dr. Prince, Mr.

Ash will suffer these painful symptoms for the remainder of his life. (Id. at ¶ 22.)

       At the motion to dismiss stage, Mr. Ash’s allegations of Dr. Prince (and

others) ignoring or refusing to treat his post-concussion syndrome, a plausible

serious medical need, which results in the infliction of ongoing pain and other

symptoms, it may be reasonably inferred that Dr. Prince knew his conduct presented




                                         -7-
a substantial risk of serious harm to the plaintiff. This finding does not mean that

medical records of sick call appointments, examinations, diagnosis, medication

administration records, and other routinely kept prison records may not rebut an

inmate’s allegations of deliberate indifference on summary judgment. Simply put,

Dr. Prince’s arguments concerning deliberate indifference reveal fact issues that can

only be resolved through a motion for summary judgment --- where the Court could

examine actual evidence --- or trial. The Court finds that Mr. Ash has presented a

plausible Eighth Amendment claim against Dr. Prince.


VI.   Conclusion

      Based in the forgoing, Dr. Prince’s motion to dismiss will be denied. Dr.

Prince will be directed to file an Answer to the Second Amended Complaint.

      An appropriate Order follows.


Date: May 9, 2019                          /s/ A. Richard Caputo
                                           A. RICHARD CAPUTO
                                           United States District Judge




                                       -8-
